Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/08/2022 has been entered.
Information Disclosure Statement
The IDS filed 3/08/2022 is acknowledged and the references have been considered.  
Examiner' s Reasons for Allowance
For clarity of record, the previous Examiner’s Reasons for Allowance is reproduced herein:
The closest art of record is Sato, Kang, and Chaney. 
	Sato teaches a heat exchanger substantially the same as the claimed heat exchanger, however, fails to teach wherein the heat exchanger performs the method including the first and second operating stages as presently claimed.  Kang teaches wherein alumina, having the claimed specific heat capacity and thermal conductivity may be used as a packing material.   Chaney teaches a method of operating a heat exchanger as claimed, however, does not teach the heat exchanger as claimed, or wherein the first and second heat exchangers are co-flow or counter-flow heat exchangers, but rather cross-flow heat exchangers.  
Thus, Sato, Kang, and Chaney, alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention absent impermissible hindsight.  It is noted Applicant’s arguments (see p. 6-8) regarding claims 24-25 and 28-30 are found persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763